DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s RCE filed on 10/20/2021.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 25, 47, 52, 53, 60, 61, and 63 are amended. Claim 1-24, 26-30, 33-40, 42-43, and 48 were cancelled previously. No claim is added. Claim 25, 31, 32, 41, 44-47, and 49-64 are pending.

ALLOWABLE SUBJECT MATTER
Claims 25, 31, 32, 41, 44-47, and 49-64 are allowed in light of applicant’s amendments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 25 recites, inter-alia, “wherein, upon joining the first smart space, the user device utilizes at least one data collection plug-in to collect security-related information from the first smart space and provide the collected security-related information to the smart space rating server, wherein the security- related information includes network layer security-related information and application layer security information, wherein the data collection plug-in is issued by a trustworthy source, wherein the security-related information collected by the user device with the data collection plug-in is considered trustworthy; and wherein the collected security-related information is utilized to update the first security rating”. Although Lapidous (US20150189511) teaches wherein, upon joining the first smart space, the user device collects security-related information from the first smart space and provide the collected security-related information to the smart space rating server (Lapidous: Para. 0047, 0052, 0049, 0058, 0076, 0117 and 0085), wherein the security- related information includes network layer security-related information and application layer security information (Lapidous: Para. 0047, 0052 and 0066). Rajan et al. (US20140143833) teaches collecting security related information using trusted plug-in (Rajan: Para. 0026). But none of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 25 at or before the time it was filed.
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 25 with proper motivation at or before the time it was effectively filed. 
Independent claim 52 and 61 although are different, further recites similar limitations to those found in claim 1. Therefore, claim 52 and 61 are considered to be allowable for the same reason as discussed above.
Dependent claims 31, 32, 41, 44-47, 49-51, 53-59 and 62-64 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                           /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438